      Case 2:17-cv-04140-DWL Document 132 Filed 05/13/19 Page 1 of 3



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 DECLARATION OF JOSHUA
           v.                                      WURTZEL IN SUPPORT OF THE
21                                                 CWT PARTIES’ MOTION FOR
     Wyo Tech Investment Group, LLC, CWT           AN ORDER TO SHOW CAUSE
22
     Canada II Limited Partnership, Resources
23   Recovery Corporation, and Jean Noelting,

24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 132 Filed 05/13/19 Page 2 of 3



 1
            In accordance with 28 U.S.C. § 1746, JOSHUA WURTZEL, declares, under the
 2
     penalty of perjury, the following to be true and correct.
 3
            1.     I am an associate of Schlam Stone & Dolan LLP, co-counsel with Ryan
 4
     Rapp & Underwood, P.L.C. for Defendants CWT Canada II Limited Partnership,
 5
 6   Resource Recovery Corporation, and Jean Noelting (collectively, the “CWT Parties”) in

 7   this action. I submit this declaration in support of the CWT Parties’ Motion for An Order

 8   to Show Cause why nonparties Wilenchik & Bartness, P.C. (“Wilenchik”) and Beus
 9   Gilbert PLLC (“Beus Gilbert”) should not be held in contempt. Unless otherwise
10   specified, the matters below are based on my personal knowledge, communications with
11   other attorneys in my firm, and a review of my firm’s files.
12
            2.     On February 11, 2019, the CWT Parties served Wilenchik and Beus Gilbert
13
     with identical subpoenas seeking documents sufficient to show all payments—including
14
     date, amount, and source account—made to Wilenchik and Beus Gilbert by Wyo Tech
15
     and Inductance Energy Corporation (another Danzik-related entity formed using Wyo
16
     Tech money), as well as documents sufficient to show the clients on whose behalf and
17
     matters for which these payments were made. A copy of the subpoena to Wilenchik is
18
19   located at Docket Number 101 in this action. A copy of the subpoena to Beus Gilbert is

20   attached as Exhibit A. Copies of affidavits of service of each of these subpoenas are

21   attached as Exhibits B and C.
22          3.     A copy of the transcript of the April 8, 2019 oral argument before this Court
23   is attached as Exhibit D.
24          4.     On April 9, 2019, this Court overruled Wilenchik’s and Beus Gilbert’s
25
     objections to the subpoenas served on them, and ordered Wilenchik and Beus Gilbert to
26
     “produce the documents requested by the subpoenas by April 26, 2019.” Dkt. No. 119 at
27
     19.
28

                                                  -2-
      Case 2:17-cv-04140-DWL Document 132 Filed 05/13/19 Page 3 of 3



 1
            5.     But despite this order and Wilenchik’s agreement at the April 8 oral
 2
     argument to comply with an order to produce these documents by this deadline, Wilenchik
 3
     and Beus Gilbert have failed to produce any documents in response to the subpoenas. Nor
 4
     have they asked for additional time to do so.
 5
 6   Dated: May 13, 2019
            New York, New York
 7
 8
 9
10                                                      JOSHUA WURTZEL

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
